Citation Nr: 0021194	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to May 
1984.

Service connection was granted for chronic headaches by the 
Board of Veterans' Appeals (Board) in a July 1998 decision.  
In a rating decision dated later that same month, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, assigned a 10 percent rating for the 
disability, effective November 19, 1990.  The veteran 
appealed this decision to the Board, contending that a higher 
rating was warranted.

The veteran provided testimony at a videoconference hearing 
before the undersigned Board Member in July 2000.  At this 
hearing, the veteran confirmed that he accepted the 
videoconference hearing in lieu of an in-person hearing.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the veteran's chronic headaches, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Where entitlement to compensation has already been 
established in a prior final rating action, an appellant's 
disagreement with a subsequent rating is a new claim for an 
increased evaluation based on the level of disability 
presently shown by the evidence.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  In this case, a review of the evidence 
shows that rather than provide a staged rating for discrete 
intervals during the pendency of the appeal, the RO made the 
highest rating award it found was warranted retroactive to 
the earliest effective date assignable.  It is evident that 
the RO's rating action contemplated all relevant evidence on 
file.  Accordingly, although the RO characterized the issue 
as an "increased rating," the substantive adjudicative 
considerations in Fenderson, supra, have been fully satisfied 
by the RO's rating action and the Board does not find that 
the claimant will be prejudiced by appellate review on the 
current record.


FINDINGS OF FACT

1.  The medical evidence on file does not support a finding 
that the veteran has ever been diagnosed with multi-infarct 
dementia, nor does the veteran content otherwise.

2.  Following a June 1994 VA orthopedic and neurological 
examination, the veteran was diagnosed with non-prostrating 
tension headaches.

3.  VA medical treatment records for the period from January 
1992 to March 1999, as well as the veteran's testimony at 
personal hearings in April 1994 and March 1998, do not 
indicate that his headaches are prostrating in nature.

4.  An August 2, 1999, statement from the veteran's VA 
treating physician shows that the veteran experiences chronic 
migraine headaches.  Further, this statement, as well as the 
veteran's testimony at the July 2000 videoconference hearing, 
tends to indicate that his headaches are more severe than 
contemplated by the 10 percent rating.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for 
chronic headaches are met as of August 2, 1999.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.400, 4.3, 4.7, 4.124a, Diagnostic Code 8100 
(1999); Meeks v. West, No. 99-7137 (Fed. Cir. June 27, 2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  At the time of his August 1978 enlistment 
examination, the veteran reported that he had never 
experienced frequent or severe headache.  Thereafter, his 
service medical records reveal several reports of headaches 
associated with colds and rhinitis during service.  In 
February 1981, he sustained a small laceration of the back of 
his head, approximately 1/4 inch in length, resulting in 
swelling but no headaches.  Records from August 1983 show 
that he was involved in a motor vehicle accident, sustained 
head trauma, injuring his left eyelid and the bridge of his 
nose.  On examination, his left upper eyelid was markedly 
swollen; the lacerated eyelid, a transverse laceration across 
the nasal bridge, and a laceration of the right temple were 
sutured; examination of the skull was negative.  On 
examination later that month, he reported numbness of his 
forehead and slight headaches.  At the time of his March 1984 
separation examination, he reported that he had experienced 
frequent or severe headaches and history of a head injury.  

In various statements on file, the veteran indicated that he 
was not examined by VA, nor was he able to receive VA 
outpatient medical treatment until January 1992, after the 
character of his discharge from service was upgraded in July 
1991 to "under honorable conditions."  The evidence of 
record reveals that the Army Board for Correction of Military 
Records took such favorable action in July 1991 under 
10 U.S.C.A. § 1552.  

In a January 1986 report of accidental injury (VA Form 21-
4176), the veteran indicated he was involved in a motor 
vehicle accident during service and sustained trauma and head 
lacerations, resulting in "nerve damage" in his head, 
chronic headaches, slurring of speech, and a tingling 
sensation when combing his hair.  

On VA medical examination in September 1992, the veteran 
indicated that he sustained lacerations and abrasions to his 
face and scalp in a motor vehicle accident in service, 
resulting in a permanent, horizontal 3 x 1.5 cm post-surgical 
scar, extending from the bridge of his nose between the eyes 
to the rim of the left orbit above the eye.  His pertinent 
residual symptoms reportedly consisted of occasional tingling 
of the scalp on the left side.  No pertinent findings were 
made regarding the veteran's headaches.

By a July 1993 rating decision, service connection was 
granted, in pertinent part, for a facial scar found to be the 
result of the veteran's motor vehicle accident in August 
1983.  However, service connection was denied for chronic 
headaches and a low back disorder.  The veteran appealed 
these denials to the Board.

VA outpatient treatment records are on file which cover a 
period from January 1992 to June 1994.  Among other things, 
these records reveal various reports of, and treatment for, 
recurrent headaches, reportedly present since his in-service 
motor vehicle accident.  During the course of treatment, 
dysesthesia was diagnosed.  Records from September 1992 show 
treatment for complaints of left-sided headaches.  The 
veteran reported that he was told that he had nerve damage on 
the left side from the in-service motor vehicle accident.  He 
denied any seizures.  In January 1993, the veteran reported a 
tingling sensation on the left side of his head since 
service.  Records from February 1993 show that he complained 
of headaches of 7 years duration.  These headaches lasted 
from 15 to 30 minutes, and occurred 2 to 3 times a day, 
almost every day.  It was noted that the pain would just 
come, and that nothing particular would set it off.  The pain 
would start at the left temple, and move around to the back 
of the head and down the back.  Further, it was noted that 
Motrin did not help the headaches, but that Tylenol and 
Codeine did.  In December 1993, he reported having been 
punched in the jaw with a metal hammer by an unknown person, 
resulting in difficulty opening his mouth, edema of the right 
side of face, and tenderness to palpation.  On examination, 
trauma to the right side of the temporomandibular joint was 
diagnosed.  

At an April 1994 personal hearing conducted before the RO, 
the veteran testified that he continued to experience 
recurrent headaches, gradually increasing in severity and 
frequency over the years, since his head trauma with loss of 
consciousness in service.  He indicated that, despite 
assurances that his headaches would eventually go away, he 
continued to experience recurrent headaches since that time.  
The veteran emphasized that he had experienced headaches 
since service, but could not afford private medical treatment 
and was unable to receive VA treatment prior to receiving an 
upgrade of the character of his service discharge.  He 
testified that his headaches would occur for no reason, that 
they occurred about 10 times per month, and lasted from 5 to 
15 minutes.  Further, he testified that his left eye would 
start to bother him, then his headache would originate at the 
forehead area, and travel across the scalp on the left side 
and down through the back.  Regarding treatment, he testified 
that he just dealt with the headaches.  He testified that 
Tylenol kind of cured the problem, but they would eventually 
come back.  Once a headache was over, he was able to do his 
normal activities.

The veteran underwent a VA orthopedic and neurological 
examination in June 1994.  At this examination, it was noted 
that the veteran was an unemployed heavy equipment operator.  
The veteran indicated that he experienced approximately 2 
episodes of headaches per week, each lasting from 5-15 
minutes, which were manifested by sudden onset of sharp and 
stabbing pain in the left temporal area.  The veteran stated 
that the headaches were non-prostrating.  Sensory 
examination, and cerebellar and cranial nerve testing were 
normal  Following examination of the veteran, the examiner 
diagnosed non-prostrating tension headaches, among other 
things.

At a March 1998 hearing before a Member of the Board, the 
veteran testified that he did not experience any symptoms of 
headaches prior to service.  He testified that in August 1983 
a truck in which he was a passenger was involved in an 
accident.  The veteran testified that he hit his head against 
the dashboard, resulting in trauma, and multiple lacerations 
producing permanent, visible scarring.  He indicated that, 
since the accident, he experienced recurrent episodes of 
frontotemporal headaches, manifested by sharp stabbing pain 
which increased over the years.  He testified that he 
experienced about 3 headaches per month, which would last 
from 5 to 15 minutes.  However, he testified that the longest 
headache he had lasted about 25 minutes.  Moreover, he 
testified that when a headache occurred, he had to stop 
whatever he was doing, and sit down until the headache would 
decrease or stop.  Further, he denied having sustained any 
head injuries or trauma since his in-service motor vehicle 
accident.  Additionally, he testified that, in December 1993, 
he was robbed and hit in the jaw with a metal object, but did 
not feel that this injury affected his headaches in any way.  
He indicated that he was unable to obtain VA medical 
treatment after service separation but, since the character 
of his service discharge was upgraded in 1991, he has 
continued to receive intermittent medical treatment for his 
headaches, among other things.  

In conjunction with his March 1998 hearing, the veteran 
submitted a statement from his VA treating physician dated 
that same month.  The physician stated that the veteran had 
recently been evaluated for low back pain, leg pain, and knee 
pain, and described the nature and severity of these 
disabilities.  Further, the physician stated that the veteran 
needed to be seen by an orthopedist and neurosurgeon to be 
evaluated for surgery, and that the veteran had been advised 
not to work until these disabilities were effectively 
treated.

Also on file is a March 1998 statement from the veteran's 
girlfriend, who reported that she had known him for 
approximately 7 years, and that, during this period of time, 
she observed him experiencing recurrent headaches and low 
back pain.  

In the July 1998 decision, the Board granted service 
connection for chronic headaches.  The Board also denied 
service connection for a low back disorder.

Later in July 1998, the RO assigned a 10 percent disability 
rating for chronic headaches effective November 19, 1990, 
pursuant to the criteria found at 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  The RO found that the VA exams and 
hearing transcripts showed that the veteran had non-
prostrating headaches which lasted from 5 to 15 minutes.  

Additional VA outpatient treatment records were added to the 
file which cover a period from June 1998 to March 1999.  
These records also show treatment for headaches on various 
occasions.  For example, records in July 1998 note that the 
veteran reported that he experienced headaches twice a week 
that would start at his left eye and move to the back of his 
head.

Also added to the file is statement from the veteran's VA 
treating physician, dated August 2, 1999.  The physician 
stated that the veteran had vascular/migraine headaches since 
the in-service head injury.  Further, the physician stated 
that the headaches had been severe and debilitating, and had 
contributed to the veteran's inability to work.  

It is noted that the competent medical evidence on file does 
not support a finding that the veteran has ever been 
diagnosed with multi-infarct dementia, nor does the veteran 
content otherwise.

At the July 2000 videoconference hearing, it was contended 
that the veteran's headaches should be evaluated pursuant to 
the criteria for migraine headaches, and that he was entitled 
to a 30 percent rating under the applicable criteria for 
evaluating migraine headaches.  The veteran testified that he 
experienced about two headaches per day, which would last 
anywhere from 15 to 30 minutes.  When a headache occurred, he 
would go inside, close the blinds, get all the light out of 
the room, and try to sleep.  He testified that he received 
medication for his headaches from VA, which he took on an as 
needed basis.  Further, the veteran testified that he might 
experienced anywhere from 4 to 5 headaches per week, and 
about 12 headaches per month.  He described the severity of 
his headache pain as being a 9 out of 10.  The veteran 
maintained that his headaches were associated with migraines.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Historically, the RO has rated the veteran's chronic 
headaches under the requirements of 38 C.F.R. § 4.124, 
Diagnostic Code 8045.  Under this Code, subjective complaints 
such as headaches, dizziness, or insomnia, recognized as 
symptomatic of brain trauma, are to be evaluated as 10 
percent disabling under Diagnostic Code 9304.  Ratings in 
excess of 10 percent are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

The veteran has contended that his headaches should be 
evaluated pursuant to the criteria for migraine headaches at 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  The August 1999 
statement from the veteran's VA treating physician supports 
this contention.  Under Diagnostic Code 8100, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In Meeks v. West, No. 99-7137 (Fed. Cir. June 27, 2000), it 
was held that the percentage evaluation awarded in 
conjunction with the original grant of service connection is 
not controlled by the laws and regulations referable to the 
effective dates of service connection, but by the laws and 
regulations referable to the effective date of an increased 
rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).


Analysis.  In general, when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claim for an increased 
evaluation for his chronic headaches is well grounded.  
Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, there does not appear to be any 
pertinent medical evidence that is not of record or requested 
by the RO.  Thus, the Board finds that VA has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to this claim.  No further assistance to the veteran is 
required to comply with the duty to assist.

Initially, the Board notes that the medical evidence on file 
does not support a finding that the veteran has ever been 
diagnosed with multi-infarct dementia, nor does the veteran 
content otherwise.  Thus, the veteran does not meet or nearly 
approximate the criteria for a disability rating in excess of 
10 percent under Diagnostic Code 8045 for any distinctive 
period.

As noted above, the August 1999 statement from the veteran's 
VA treating physician supports a finding that the veteran 
experiences chronic migraine headaches.  Thus, the provisions 
of Diagnostic Code 8100 are applicable in the instant case.  

With respect to the criteria found at Diagnostic Code 8100, 
the Board notes that following the June 1994 VA orthopedic 
and neurological examination, the veteran was specifically 
diagnosed with non-prostrating tension headaches.  Moreover, 
the VA medical treatment records for the period from January 
1992 to March 1999, as well as the veteran's testimony at 
personal hearings in April 1994 and March 1998, do not 
indicate that his headaches are prostrating in nature.  The 
veteran stated that his headaches last from 15 to 30 minutes, 
and that he was able to do his normal activities once this 
period had past.  However, the veteran's VA treating 
physician described the headaches as severe and debilitating 
in the August 1999 statement.  Further, the veteran testified 
at the July 2000 videoconference hearing that he would try to 
sleep when he had a headache, and described the severity of 
his pain as 9 out of 10.  Nevertheless, he continued to 
testify that his headaches lasted, on average, from 15 to 30 
minutes.  

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the August 1999 statement and the veteran's July 
2000 hearing testimony shows that his chronic headaches more 
nearly approximates the criteria for a 30 percent rating 
under Diagnostic Code 8100.  38 C.F.R. §§ 3.102, 4.3, 4.7.  
Additionally, the Board notes that the first evidence to 
indicate that the veteran was entitled to this higher rating 
was the August 2, 1999, statement from the veteran's VA 
treating physician.  While this statement was date stamped as 
having been received by the RO on August 10, 1999, since this 
is from a VA physician it is presumed to have been of record 
on the date written.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the Board concludes that the veteran's 
entitlement to a 30 percent rating was first factually 
ascertainable on August 2, 1999.  In short, he is entitled to 
a staged rating of 30 percent for his chronic headaches as of 
August 2, 1999; the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's headaches met or nearly 
approximated the criteria necessary for a disability rating 
in excess of 10 percent prior to August 2, 1999.  Meeks, 
supra; Fenderson, supra.

The Board further notes that since the benefit of the doubt 
doctrine was necessary for the veteran to be entitled to the 
next higher rating of 30 percent under Diagnostic Code 8100, 
then it is axiomatic he is not entitled to a rating in excess 
of 30 percent under that Code.  Moreover, the medical 
evidence does not show that the veteran ever met or nearly 
approximated the criteria for a 50 percent rating under 
Diagnostic Code 8100; the medical evidence, including the VA 
outpatient treatment records, do not show that the veteran's 
headaches were ever manifest by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

As an additional matter, the Board notes that review of the 
record does not reveal that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  In the 
instant case, the veteran has asserted on several occasions 
that his headaches have caused problems with his employment.  
Further, the veteran's VA treating physician reported in the 
August 1999 statement that the headaches had contributed to 
the veteran's inability to work.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash, 8 Vet. App. at 227.

Having reviewed the record with these mandates in mind, the 
Board concludes that no further action on this question is 
necessary.  Initially, the Board notes that while the veteran 
has been treated for his headaches on an outpatient basis, 
there is no record of post-service hospitalization because of 
this disability.  The Board also finds that the level of 
employment impairment caused by the veteran's headaches is 
adequately compensated by the schedular rating.  Although the 
veteran has been unemployed for several years, the evidence 
on file, including the March 1998 statement from the VA 
treating physician, shows that this is primarily due to the 
nonservice-connected low back disorder rather than the 
service-connected headaches.  In short, the evidence does not 
support a finding of marked interference with employment due 
to the veteran's chronic headaches so as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).




ORDER

Entitlement to a 30 percent rating for chronic headaches is 
granted, as of August 2, 1999.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

